PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of 
GUPTA et al.
Application No. 16/428,862
Filed: May 31, 2019
Attorney Docket No.: 
QCOM-3317C1 (164640C1)
For: SIGNALING MECHANISMS FOR SUB-BAND SCHEDULING IN SIDELINK
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed September 21, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, February 16, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on May 18, 2021.  A Notice of Abandonment was mailed September 1, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay. 

37 CFR 1.137(b)(3) requires a statement that “the entire delay in filing the required reply from
the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was
unintentional.” Since the statement appearing in the petition varies from the language required
by 37 CFR 1.137(b)(3), the statement is being construed as the required statement. Petitioner
must notify the Office if this is not a correct reading of the statement appearing in the petition.




This application is being referred to Technology Center Art Unit 2645 for appropriate action in
the normal course of business on the reply received September 21, 2021.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions